Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 USC § 101 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1, 13 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the augmentation parameter based on calculated augmentation statistic and calculated reference feature statistic. 
The limitation of determining the augmentation parameter based on calculated augmentation statistic and calculated reference feature statistic, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/ mathematical concept (mathematical relationship / mathematical calculation) but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the augmentation parameter. As drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the Sample Rejection of Examples 37, 3, 4 and 5,   under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019-01-08 2 mind/ mathematical concept (mathematical relationship / mathematical calculation) but for the recitation of generic computer components.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind/ mathematical concept (mathematical relationship / mathematical calculation)  but for the recitation of generic computer components, then it falls within the “Mental Processes” and “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the calculating and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining the augmentation parameter based on calculated augmentation statistic and calculated reference feature statistic) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the calculating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 2-12 and 14-15, claim 2-12 and 14-15 are rejected same reason as claims 1, 13 and 16 above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663